Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 4, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  154023                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  MICHAEL SULLIVAN,                                                                                                  Justices
           Plaintiff-Appellee,
  v                                                                SC: 154023
                                                                   COA: 330543
                                                                   Livingston CC: 14-006162-DO
  DENISE SULLIVAN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 19, 2016 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2017
           s0327
                                                                              Clerk